Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over SHINAR et al (2015/0197063) in view of MOROVIC et al (WO 2016/119879).
As per claim1, Shinar teaches the claimed “method” (Shinar, Abstract) comprising: “identifying, by a processor, in a data model of at least a portion of a three- dimensional object, an object property associated with a location in the three- dimensional object” (Shinar, [0028] – the 3D printing module).  It is noted that Shinar does not explicitly teach “generating, by a processor, a data model of a virtual build volume comprising at least a portion of the three-dimensional object in which an association with an object property is dispersed beyond the location.”  However, Shinar’s thermal conductivity of different predefined areas (Shinar, [0179] – [0181]; [0207]; e.g., “the material which is 3D-printed under these predefined areas may be material having higher thermal conductivity than the regular or surrounding isolating material”) suggests  a portion of the three-dimensional object in which an association with an object property is dispersed beyond the location (see also Morovic, [0012], [0017], [0038], [0044], figure 2: a cut-out cylinder 212 and the cylinder 214 contain dispersed object properties, or common property specification of a desired characteristic).  Thus, it would have been obvious, in view of Morovic, to configure Shinar’s method as claimed by dispersing the object property beyond its location.  The motivation is to increase the efficiency through a compressed form (Morovic, Abstract, [0017], [0023]).

 	Claim 2 adds into claim 1 “generating the data model of the virtual build volume comprises generating a voxel representation of the object and associating the object property with at least one voxel” (Shinar, [0028], [0257]; Morovic, [0029]).



	Claim 4 adds into claim 2 “identifying a plurality of object properties each associated with a different location; determining the closest identified location to a voxel; and associating the object property of the determined closest identified location with the voxel” (Shinar, [0043]-[0044], [0063], [0218], [0227], [0257]; Morovic, [0029], [0030]).

	Claim 5 adds into claim 2 “for a first voxel to which a property has not been assigned, identifying a plurality of object properties each associated with a voxel within a predetermined distance: determining a combination of the identified object properties; and associating the combination of identified object properties with the first voxel” (Shinar, [0043]-[0044], [0063], [0218], [0227], [0257]; Morovic, [0012], [0017], [0038], [0044], figure 2– the circular region).

	Claim 6 adds into claim 1 “the object property is dispersed beyond the location to a threshold distance from the location” (Shinar, [178], [0186], [0202]; Morovic, [0012], [0017], [0038], [0044], figure 2: a cut-out cylinder 212 and the cylinder 214 contain dispersed object properties, or common property specification of a desired characteristic).



	Claim 8 adds into claim 1 “generating object generation control data from the data model of the virtual build volume” (Shinar, [005] - 3D-printing heads based on a computer-aided design (CAD) scheme describing a multi-layer printed circuit board (PCB) intended for 3D-printing; Morovic, [0016]).

 	Claims 9-12, and 14-16 claim an apparatus and a machine readable medium comprising instructions based on the method of claims 1-8; therefore, they are rejected under a similar rationale.

Claims 1-8, 10-13, 15 are objected to because of the following informalities:  
In claim 1, “a processor” (line 5) is unclear as whether it indicates “a processor” in line 2; 
In claims 2-8, “A” (line 1) is unclear as whether it indicates “a method” of claim 1;
In claims 10-13, “An” (line 1) is unclear as whether it indicates “an apparatus” of claim 9; and
In claim 15, “A” (line 1) is unclear as whether it indicates “a readable medium” of claim 14.


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed “machine readable medium comprising instructions” can be wave carrier embodying the signals.  Appropriate correction is required.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645.  The examiner can normally be reached on M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHU K NGUYEN/Primary Examiner, Art Unit 2616